Cunningham, J.
The claimants were the owners of ten and seventy-four one-hundredths acres of land abutting on Mill street in the city of Rome, their title extending to the center line of the street. The state appropriated for Barge Canal' purposes, under the authority of the Barge Canal Act (Laws of 1903, chap. 147), all of Mill street in front of a large part of the. claimants ’ premises. Notice of the appropriation prescribed by the statute was served on the city of Rome; none was served on the claimants. The state destroyed the street, and then located and constructed a new and *778improved Mill street nearby and running in the same general direction. The state transferred trolley tracks, formerly on another street, to the site of the original Mill street, thus placing them between the new Mill street and claimants’ premises. The latter was very valuable, being in that section of Rome which, in recent years, has witnessed very rapid and extensive industrial development.
As a result of the physical changes which followed, access to that part of their property can be had only over the tracks and the site of old Mill street. It is unnecessary to discuss the principles involved at length. Our opinions in Weaver v. State of New York, 12 St. Dept. Rep. 8, and in Derrick v. State of New York, 117 Misc. Rep. 773, are clearly determinative of this claim. The claimants’ right to damages for this appropriation is beyond cavil. Their rights in Mill street, as defined in the Weaver and Derrick eases, have been appropriated for barge canal purposes by the state and utterly destroyed.
An award in the sum of $1,500 is made to the claimants.
Ackebsoh, P. J., concurs.
Ordered accordingly.